Citation Nr: 1517061	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating greater than 60 percent for pseudofolliculitis barbae with hyperpigmentation (hereinafter referred to as PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PFB has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; six or more characteristics of disfigurement.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent for PFB have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Codes 7800-7806, 7813 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A December 2008 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Concerning the duty to assist, the Veteran's service treatment records have been obtained and associated with the claims file for consideration.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wanted to submit or have VA obtain.

VA examinations were performed in January 2009, October 2009, and January 2013, all of which (in conjunction with one another) included consideration of the Veteran's history and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  In addition, there is no evidence indicating that there has been a material change in the severity of the Veteran's PFB since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

The Board notes that none of the examination reports indicate whether or not the claims file was reviewed.  Nevertheless, the mere fact that the examiners did not review the claims file does not compromise the adequacy of the examinations.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history)); see also Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review claims file does not necessarily render exam inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  In this case, the examiners seemed to have access to information about the history of the Veteran's PFB as all of the examination reports reflect that the PFB had its onset during the Veteran's time in service.  Moreover, a review of the claims file would not alter the examiners' clinical findings made on examination of the Veteran.  See id.; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  The other documents in the claims file contain no information regarding the severity of the Veteran's PFB, and thus are not relevant.  Finally, the Veteran's assertion that his PFB affects his neck as well as his face was considered by all the examiners.  Accordingly, the Board finds that any failure by the examiners to review the claims file did not compromise the adequacy of the examinations and the examiners' findings regarding the severity of the Veteran's PFB.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  



II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-

connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).

The Veteran claims entitlement to a rating greater than 60 percent for his PFB.  For the reasons that follow, the Board finds that entitlement to a rating in excess 60 percent is not warranted.

The Veteran's PFB has been evaluated under Diagnostic Code (DC) 7813, which pertains to dermatophytosis.  See 38 C.F.R. § 4.118.  Diagnostic Code 7813 directs that disabilities be rated as disfigurement of the head, face or neck (pursuant to DC 7800), scars (pursuant to DCs 7801-7805), or dermatitis (pursuant to DC 7806), depending upon the predominant disability.  Id., DC 7813.

The Veteran's PFB is currently rated at 60 percent under DC 7806.  Under DC 7806, a maximum 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id., DC 7806.  

Diagnostic Codes 7800-7806 provide only one rating higher than 60 percent.  Under DC 7800, an 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. Id., DC 7800.

The 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id., DC 7800, Note (1).

The January 2009 VA examination report reflects that the Veteran complained of bumps, skin break outs, hyperpigmentation, and urticaria/itching.  The examiner noted that the Veteran's PFB involved the malar, chin, and neck area.  There was hyperpigmentation on the malar area and across the anterior neck.  The examiner found that the PFB did not result in any scarring.  The effect of the Veteran's PFB on his usual occupation and daily activities was that he could not shave every day.  

The October 2009 VA examination report reflects that the Veteran complained of itching and burning.  The examiner found that the PFB involved hyperpigmentation of his face and neck.  He further noted that it resulted in well-healed scarring which cannot be measured appropriately.  The examination report also states that the Veteran's skin texture is normal, that there is no tenderness in the scar on examination, that there is no adherence of the scar to underlying tissue, that there is not frequent loss of covering skin over the scar, that there is no elevation or depression of the surface contour of the scar on palpation, that the scar is not deep (meaning there is no underlying soft tissue loss or damage), and that there is no area of induration and inflexibility of the scar in the area of the scar.  There was also no limitation of function associated with the scarring.  In addition, the October 2009 VA examination report states that there is no gross distortion or asymmetry of any feature or set of paired features.  Photographs of the Veteran's head, face, and neck were included with the examination report and are consistent with the examiner's findings.  The examiner noted that the effect of the Veteran's PFB on his usual occupation and daily activities was "cosmetic and social and annoying discomfort."  

The January 2013 VA examination report reflects that the Veteran reported continued problems with shaving, as well as hyperpigmentation.  The examiner 

found that the Veteran's PFB resulted in scarring.  More specifically, the January 2013 examination report describes the scarring as small pock marks to the face due to acne type lesions, bilateral cheeks.  The examiner noted a darkened skin color in the Veteran's beard distribution of the face, with no erythema or active lesions.  The examiner stated that the Veteran's skin condition did not affect his ability to work.

In his November 2011 substantive appeal (Form 9), the Veteran stated that his face looked hideous.  He stated that there were also mental aspects of it, called "personal appearance, low self-esteem and lack of confidence."  He stated that if it was not for his strong personality and good heart he would probably be lonely.  In a November 2013 statement, he stated that his facial scars are dark and stand out loudly, which he considers to be a gross distortion of his face and neck.  He indicated that the condition had taken an emotional toll on him.

In a March 2013 statement, the Veteran states that he submitted a separate claim for entitlement to service connection for the PFB on his neck and that his neck claim has now been combined with the claim for the PFB on his face, although they are separate issues.  In a November 2013 statement to the board, the Veteran argues that he has only been rated for the manifestations of his PFB on his face and not for the manifestations of the PFB on his neck.

The preponderance of the evidence weighs against assignment of a rating for the PFB higher than 60 percent during the time period on appeal.  

With respect to DC 7800, there have been no findings of visible or palpable tissue loss.  The October 2009 VA examination report also stated that there was no gross distortion or asymmetry of any feature or set of paired features.  Further, the evidence of record shows that the Veteran's PFB is manifested by only two characteristics of disfigurement.  Hyperpigmentation of the face and neck was noted on examination; and, resolving doubt in the Veteran's favor, the Board finds that the January 2013 examiner's notation of pock marks of the face equates to depression of the surface contour of the scar on palpation.  Thus, there is no evidence to support that finding the Veteran has visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or six or more characteristics of disfigurement.

The Board has considered the Veteran's contention that he considers the manifestations of his PFB to be hideous and a gross distortion of his face and neck.  The Board finds his statements to be competent, as the manifestations of his PFB are within his experience and personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, his contention is outweighed by the objective findings to the contrary by the VA examiners.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  In particular, the October 2009 VA examiner stated that there was no gross distortion or asymmetry of any feature or set of paired features.  Photographs of the Veteran's head, face, and neck included with the examination report are consistent with and supportive of the examiner's finding.  These photographs show hyperpigmentation of the Veteran's face and neck and what appear to be pock marks on his face.  Thus, the Board finds that the Veteran's PFB is not manifested by any gross distortion or asymmetry.

The Board has also considered the Veteran's contention that he has only been rated for the manifestations of the PFB on his face and not for the manifestations of the PFB on his neck.  Pseudofolliculitis barbae is a condition resembling folliculitis, involving the bearded region.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012).  DC 7806 provides ratings based upon the percentage of involvement of either the entire body or the percentage of involvement of "exposed areas."  Exposed "areas" would include the face, neck, and hands, thereby indicating that separate ratings are not to be assigned for each exposed area.  Thus, two, separate ratings are not in order for the Veteran's face and neck under DC 7806.  The 60 percent rating assigned adequately compensates him for the manifestations of the PFB on his exposed areas, that is, both his face and his neck.  

With respect to DC 7800, assuming that separate ratings are assignable for both the face and neck, to do so here would not be more beneficial to the Veteran.  No more than a 10 percent rating would be warranted for each area, as the Veteran has only two characteristics of disfigurement (assuming, without deciding, that pock marks are also present on his neck) and has not been shown to have any visible or palpable tissue loss or gross distortion or asymmetry of any features.
 
In addition, Diagnostic Code 7813 directs that disabilities be rated as disfigurement of the head, face or neck (pursuant to DC 7800), scars (pursuant to DCs 7801-7805), or dermatitis (pursuant to DC 7806), depending upon the predominant disability.  Id., DC 7813.  As the condition is to be rating based upon the predominant disability, it follows that separate ratings are not assignable pursuant to DC 7800, DCs 7801-7805, and DC 7806.

Accordingly, the criteria for a rating higher than 60 percent for PFB have not been met or approximated at any time during the period on appeal.  See, 38 C.F.R. § 4.118, DCs 7800, 7806.

In addition, as there is no evidence or assertion of unemployability related to the Veteran's PFB during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).

Finally, the Board considered whether the Veteran's PFB claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted for the PFB claim.  As discussed above, the evidence of record shows that the Veteran's PFB's manifestations, including symptoms of hyperpigmentation, pock marks, urticaria, and/or itching and burning, involve his face and/or neck (i.e., exposed areas).  These symptoms are contemplated by DC 7806.  While the Veteran has also described a mental aspect and emotional toll of his PFB and the October 2009 VA examiner noted cosmetic and social effects, the fact that DC 7806 distinguishes between ratings assigned for exposed (i.e., visible to other people) and nonexposed areas affected by a skin disorder indicates that such factors are contemplated by the code.  Moreover, there is no indication that the Veteran has been treated for any psychiatric problems associated with his PFB, and he stated that if not for his "strong personality and good heart he would probably be lonely," suggesting that he is not.  In addition, neither the Veteran nor the medical evidence has suggested any interference with employment associated with his PFB.  Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a 60 percent rating under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

Accordingly, there is no evidence indicating that the Veteran's PFB presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the evaluation of the Veteran's PFB will not be referred for extraschedular consideration.  See id.


ORDER

Entitlement to a rating in excess of 60 percent for pseudofolliculitis barbae with hyperpigmentation is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


